                                                                                                                      E-FILED
                                                                                   Thursday, 30 May, 2019 10:25:03 AM
                                                                                         Clerk, U.S. District Court, ILCD

                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS


RICHARD CARL YOUNG,                                         )
                                                            )
        Plaintiff,                                          )
                                                            )
        v.                                                  )          19-CV-3070
                                                            )
WEXFORD HEALTH SOURCES,                                     )
INC., et al.,                                               )
                                                            )
                                                            )
        Defendants.                                         )


                                    MERIT REVIEW ORDER

COLIN STIRLING BRUCE, U.S. DISTRICT JUDGE.

        Plaintiff proceeds pro se from his incarceration in Taylorville

Correctional Center. His Complaint is before the Court for a merit

review pursuant to 28 U.S.C. § 1915A. This section requires the

Court to identify cognizable claims stated by the Complaint or

dismiss claims that are not cognizable.1 In reviewing the complaint,

the Court accepts the factual allegations as true, liberally

construing them in Plaintiff's favor and taking Plaintiff’s pro se

status into account. Turley v. Rednour, 729 F.3d 645, 649 (7th Cir.


1
 A prisoner who has had three prior actions dismissed for failure to state a claim or as frivolous or malicious can
no longer proceed in forma pauperis unless the prisoner is under “imminent danger of serious physical injury.” 28
U.S.C. § 1915(g).

                                                   Page 1 of 8
2013). However, conclusory statements and labels are insufficient.

Enough facts must be provided to "'state a claim for relief that is

plausible on its face.'" Alexander v. U.S., 721 F.3d 418, 422 (7th

Cir. 2013)(quoted cite omitted).

     Plaintiff provides many details, but the details are not

necessary to recount at this stage. In sum, Plaintiff alleges that

Defendants Dr. Nawoor, Dr. Ritz, Dr. David Alfonso, and Wexford

Health Sources, Inc., so delayed the diagnosis and effective

treatment of Plaintiff’s ulcerative colitis that his condition has

substantially worsened and is now severe. Plaintiff alleges that, as

a result, his prognosis is far worse than what his prognosis would

be had he been diagnosed promptly and properly treated.

Defendants Nurse Eggimen and Health Care Administrator Hackney

allegedly also played a part in this denial of care. The alleged lack

of care began in 2016 at Shawnee Correctional Center and

continued after Plaintiff’s transfer to Taylorville Correctional Center

in January 2017. Plaintiff alleges that he is now receiving Humira

but that Defendants have not checked to see if the Humira is

working.



                                Page 2 of 8
     These allegations state plausible Eighth Amendment claims

against Defendants for deliberate indifference to Plaintiff’s serious

medical needs. Plaintiff may have statute of limitations problems

with his claims arising from his care in Shawnee Correctional

Center, but that determination will await a well-supported motion

by Defendants.

     Plaintiff filed a motion for counsel with his complaint and filed

an “emergency motion for appointment of counsel” on April 4, 2019.

Plaintiff alleges in his emergency motion for counsel that he needs

to file a temporary restraining order and that he has “massive

sores” on his legs and a swollen ankle. At this point, Plaintiff

appears competent to proceed pro se at least while the complaint is

being served. Plaintiff’s medical condition is complex, but Plaintiff’s

complaint is very well written and attaches relevant exhibits.

Additionally, a letter attached to Plaintiff’s first motion for counsel

indicates that the law firm of WC Shaffer III expressed interest in

representing Plaintiff, subject to reviewing Plaintiff’s medical

records.

     If Plaintiff believes he is currently at risk of irreparable harm,

Plaintiff should file a motion titled “motion for a temporary

                                Page 3 of 8
restraining order/preliminary injunction” setting forth his current

treatment, his current condition, and the specific relief he needs the

Court to order. The Court will then determine whether a hearing is

necessary and what further steps need to be taken.

IT IS THEREFORE ORDERED:

     1)   Pursuant to its merit review of the Complaint under 28

U.S.C. § 1915A, the Court finds that Plaintiff states an Eighth

Amendment claim against Defendants for deliberate indifference to

his serious medical needs.   This case proceeds solely on the claims

identified in this paragraph. Any additional claims shall not be

included in the case, except at the Court’s discretion on motion by a

party for good cause shown or pursuant to Federal Rule of Civil

Procedure 15.

     2)   This case is now in the process of service. Plaintiff is

advised to wait until counsel has appeared for Defendants before

filing any motions, in order to give Defendants notice and an

opportunity to respond to those motions. Motions filed before

Defendants' counsel has filed an appearance will generally be

denied as premature. Plaintiff need not submit any evidence to the

Court at this time, unless otherwise directed by the Court.
                               Page 4 of 8
     3)    The Court will attempt service on Defendants by mailing

each Defendant a waiver of service. Defendants have 60 days from

the date the waiver is sent to file an Answer. If Defendants have not

filed Answers or appeared through counsel within 90 days of the

entry of this order, Plaintiff may file a motion requesting the status

of service. After Defendants have been served, the Court will enter

an order setting discovery and dispositive motion deadlines.

     4)    With respect to a Defendant who no longer works at the

address provided by Plaintiff, the entity for whom that Defendant

worked while at that address shall provide to the Clerk said

Defendant's current work address, or, if not known, said

Defendant's forwarding address. This information shall be used

only for effectuating service. Documentation of forwarding

addresses shall be retained only by the Clerk and shall not be

maintained in the public docket nor disclosed by the Clerk.

     5)    Defendants shall file an answer within 60 days of the

date the waiver is sent by the Clerk. A motion to dismiss is not an

answer. The answer should include all defenses appropriate under

the Federal Rules. The answer and subsequent pleadings shall be

to the issues and claims stated in this Opinion. In general, an

                               Page 5 of 8
answer sets forth Defendants' positions. The Court does not rule

on the merits of those positions unless and until a motion is filed by

Defendants. Therefore, no response to the answer is necessary or

will be considered.

     6)    This District uses electronic filing, which means that,

after Defense counsel has filed an appearance, Defense counsel will

automatically receive electronic notice of any motion or other paper

filed by Plaintiff with the Clerk. Plaintiff does not need to mail to

Defense counsel copies of motions and other papers that Plaintiff

has filed with the Clerk. However, this does not apply to discovery

requests and responses. Discovery requests and responses are not

filed with the Clerk. Plaintiff must mail his discovery requests and

responses directly to Defendants' counsel. Discovery requests or

responses sent to the Clerk will be returned unfiled, unless they are

attached to and the subject of a motion to compel. Discovery does

not begin until Defense counsel has filed an appearance and the

Court has entered a scheduling order, which will explain the

discovery process in more detail.




                                Page 6 of 8
     7)      Counsel for Defendants is hereby granted leave to depose

Plaintiff at his place of confinement. Counsel for Defendants shall

arrange the time for the deposition.

     8)      Plaintiff shall immediately notify the Court, in writing, of

any change in his mailing address and telephone number.

Plaintiff's failure to notify the Court of a change in mailing address

or phone number will result in dismissal of this lawsuit, with

prejudice.

     9)      If a Defendants fails to sign and return a waiver of service

to the clerk within 30 days after the waiver is sent, the Court will

take appropriate steps to effect formal service through the U.S.

Marshal's service on that Defendant and will require that Defendant

to pay the full costs of formal service pursuant to Federal Rule of

Civil Procedure 4(d)(2).

     10)     Within 10 days of receiving from Defendants' counsel an

authorization to release medical records, Plaintiff is directed to sign

and return the authorization to Defendants' counsel.

     11)     Plaintiff’s motions for counsel are denied with leave

to renew after Defendants have been served and have appeared

through counsel. (d/e’s 5, 6.)

                                  Page 7 of 8
     12)   The clerk is directed to enter the standard order

granting Plaintiff's in forma pauperis petition and assessing an

initial partial filing fee, if not already done, and to attempt

service on Defendants pursuant to the standard procedures.

     13)   The Clerk is directed to enter the standard qualified

protective order pursuant to the Health Insurance Portability

and Accountability Act.

ENTERED: May 30, 2019

FOR THE COURT:

                                s/Colin Stirling Bruce
                                 COLIN STIRLING BRUCE
                             UNITED STATES DISTRICT JUDGE




                              Page 8 of 8
